DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed January 13, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-20 are pending. Claims 1, 11 and 20 are amended. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually transmit an electrical pulse to a magnetic coupling wherein the magnetic coupling comprises a hinge integrated into the information handling device, affecting a function of the magnetic coupling based on the transmitted electrical pulse, wherein the effecting the function comprises adjusting a polarity of the magnetic coupling as set forth in independent claims 1, 11 and 20.
	Dependent claims 2-10 and 12-19 being further limiting to the independent claims 1, 11 respectively are also allowed. 
	The closet prior art, Beeze, US Patent Application Publication No 2020/0210132 teaches a handheld communication device includes first and second screens, a hinge to rotate the first and second screens between open and closed positions, and a position sensor to determine the relative position of the first and second screens. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed January 13, 2022, with respect to amended claims 1-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


.